Citation Nr: 9925042	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for tinea cruris to 
include tinea pedis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.  By rating decisions in February 1981 and December 
1984, the Baltimore, Maryland Regional Office (RO) granted 
the veteran's claims for service connection for tinea cruris 
and PTSD, respectively, and assigned noncompensable ratings 
for each.  This appeal arises from a November 1996 rating 
decision of the RO, which denied compensable ratings for the 
service connected tinea cruris and PTSD.  

In May 1998, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional development.  In a December 
1998 rating decision, the RO assigned a 50 percent rating for 
PTSD and a 10 percent rating for tinea cruris to include 
tinea pedis.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding an 
increased rating for PTSD has been obtained by the RO.

2.  The veteran's service connected PTSD was manifested by 
complaints of night sweats, flashbacks about Vietnam, 
difficulty sleeping at night, replaying his military service 
over again every time he closed his eyes, memory loss, 
depression, periods of no energy or appetite, feeling down in 
the dumps, fleeting suicidal thoughts in the past, becoming 
very short tempered, feeling homicidal on account of his 
impatience and irritability, and becoming ritualistic about 
locking his windows and checking for cigarettes in his home; 
the clinical findings show that the intensity and frequency 
of the veteran's PTSD symptoms were serious in degree in 
terms of social and occupational impairment and consistent 
with severe impairment in the ability to obtain or retain 
employment.


CONCLUSION OF LAW

The veteran's PTSD is 70 percent disabling, according to the 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.114, 4.1, 4.2, 4.7, 4.10, (1998) and 4.126, 
4.130, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a December 1984 rating decision, the RO granted the 
veteran's claim for service connection for PTSD and assigned 
a noncompensable evaluation, effective from September 1983, 
under Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).

In June 1996, a May 1996 decision from the Social Security 
Administration awarding the veteran disability benefits was 
received.  The decision reflects that the veteran last worked 
in March 1994 and that the medical evidence established that 
he had several disabling physical impairments and depression.  

In a letter received in September 1996, the veteran requested 
that a decision be made on his Vietnam delayed stress 
syndrome.  

In a statement received in October 1996, the veteran 
indicated that his PTSD had become too much to handle in the 
last two years and was now out of control.  He was afraid to 
request treatment due to what people and future employers 
might say.  He stated that he was on medication for stress.  

On an October 1996 VA examination, the veteran reported that 
he worked steadily for 10 years until 1994 doing 
refrigeration work and that he had to stop working due to a 
physical problem.  He did little except watch television and 
take short car drives.  In the past he liked to go fishing 
and travel, but a physical disability prevented him from 
that.  The veteran reported having periods of no energy, 
feeling down in the dumps, having no appetite, and having 
difficulty in falling asleep.  He has had fleeting suicidal 
thoughts in the past.  He saw a psychiatrist at the VA and 
was on medication for his depressive feelings.  The veteran 
felt that the psychiatrist has helped him and that he no 
longer felt hopeless about the future.  The diagnosis was 
dysthymic state, and the Global Assessment of Functioning 
(GAF) scale score was equivalent to 61.  The examiner stated 
that there was no history of psychosis, past or present, and 
that there was no history of organicity.  

In a November 1996 rating decision, the RO denied the 
veteran's claim for an increased rating for PTSD, under 
Diagnostic Code 9411.  The veteran expressed his disagreement 
with the decision in December 1996.  

At a January 1997 hearing at the RO before a hearing officer, 
the veteran testified that he suffered from flashbacks about 
Vietnam, memory loss, and depression; that he had a difficult 
time falling asleep at night; that he was seeing a 
psychiatrist at the VA and taking medication which gave him 
temporary relief; that he has not had difficulty in 
maintaining employment in the past but was now on Social 
Security disability for various physical disabilities; that 
his PTSD contributed to his divorce; and that his PTSD 
affected him socially and industrially.

In his March 1997 substantive appeal, the veteran claimed 
that his PTSD symptoms consisted of night sweats, flashbacks, 
and sleepless nights.  He stated that he replayed his 
military service over again every time he closed his eyes.  
He stated that he was receiving treatment for PTSD and 
depression and that he had worked for periods of time with 
PTSD because he had to support his family.  

In June 1998, private and VA medical records used for the 
decision by the Social Security Administration (SSA) in 
granting disability benefits were received.  
Private medical records show that on a May 1996 private 
psychiatric review conducted for the SSA the veteran was 
diagnosed with major depression which limited him in a slight 
to moderate degree in activities of daily living and in 
maintaining social functioning and which often contributed to 
deficiencies of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner in work 
settings or elsewhere.  

VA medical records submitted to the SSA show that in February 
1995 the veteran was noted to have depressive symptoms.  He 
had depressed mood, anhedonia, decreased sleep, and 
hopelessness.  He admitted to suicidal ideation in the past.  
He was referred to the mental hygiene clinic.  In an April 
1995 social work service note, the veteran expressed 
apprehension about the future.  He expressed some suicidal 
thought but no plan.  He was described as a loner who did not 
socialize well with people.  He had a girlfriend.  The 
veteran was referred to a psychiatrist for further 
evaluation.  On a June 1995 outpatient record, the veteran 
reported that his life was falling apart as he had financial, 
physical, and mental problems.  He had been feeling 
overwhelmed and helpless, indicating that he had no control.  
He reported that he had been feeling depressed for three 
years and procrastinated because he had no interest or 
motivation.  He slept poorly and paced at night.  He felt 
agitated and irritable.  He denied a history of panic 
attacks.  An examination revealed that he had normal speech, 
a restricted affect, and a depressed and anxious mood.  He 
denied suicidal or homicidal ideation.  He could repeat five 
digits forward but not backward.  His insight and judgment 
were good.  The diagnoses included recurrent major 
depression, moderate to severe.  Notations in August 1995 
indicate that the veteran was angry and depressed over his 
health problems.  He was prescribed medication for his 
irritability.  He was very suspicious and hostile towards 
care givers.  Examinations in August 1995 reveal that the 
veteran's mood was depressed and that his thought process was 
slightly circumstantial.  A September 1995 notation indicates 
that the veteran liked solitude and that he continued to 
experience mood swings once or twice a week.  In November 
1995, the veteran's anxiety and depression increased.

In October 1998, VA outpatient records dated from June 1995 
to September 1998 were received, reflecting psychiatric 
treatment.  These records were duplicative of those 
considered by the SSA.

On a November 1998 VA examination, it was noted that the 
veteran had a three to four year history of depression 
coincident with the onset of multiple medical problems.  He 
reported that he had been having flashbacks and sleepless 
nights and that he was "not living...just existing".  The 
veteran reported that in response to his medical problems his 
flashbacks of Vietnam started to come back.  He had become 
very short tempered.  He woke up sweating or would sit and 
sweat just thinking about Vietnam.  He would stay up two to 
three nights a week because he was afraid to go to sleep, 
having an "instant replay" of Vietnam.  He had no 
impairment of thought processes or communication.  He had no 
delusions or hallucinations.  He had no inappropriate 
behavior.  In the past, he had suicidal ideation, but it was 
not a current problem.  He often felt homicidal because he 
had no patience and was irritable, but he had no plans or 
intent.  He maintained personal hygiene with good ability.  
He was oriented times four.  He reported that his memory came 
and went, from which the examiner gathered that he had 
concentration problems.  The veteran had a ritual of locking 
his windows and a compulsion to check for cigarettes in his 
home.  When he got in his car to drive somewhere, he had to 
go back to the house and check to ensure that it was locked, 
although he knew that it was locked.  His speech was normal.  
He did not mention panic attacks.  He mood was depressed and 
angry.  His sleep was very poor, secondary to nightmares 
about Vietnam.  The diagnoses included chronic PTSD and 
recurrent major depression (Axis I); and a GAF scale score of 
45-50.  The examiner remarked that the veteran had both 
concentration problems, which gave him short-term memory 
impairment, and sleep troubles.

In a December 1998 decision, the RO assigned a 50 percent 
rating for the veteran's PTSD with major depression, 
effective from September 1996, under Diagnostic Codes 9411-
9434 of the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).


II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is plausible.  The Board 
is also satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Finally, the undersigned notes that the regulations 
pertaining to rating psychiatric disabilities were revised 
effective November 7, 1996.  The United States Court of 
Veteran's Appeals has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).

With regard to the revised criteria, the Board notes that in 
the case of Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
held that in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

The rating criteria in effect prior to November 7, 1996 are 
as follows:  

A 50 percent rating is for application when the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and by reason of the 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  In order to warrant the next higher 
rating of 70 percent, the ability to establish and maintain 
effective or favorable relationships with people must be 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is for application when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there must 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran must be demonstrably unable 
to obtain or retain employment.  Diagnostic Code 9411 (1996). 

The regulations pertaining to mental disorders were revised 
in November 1996, and are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................50

38 C.F.R. § 4.130, Diagnostic Codes 9411 (PTSD) and 9434 
(major depressive disorder) (Effective November 7, 1996).  

The Board also notes that, under the revised regulations when 
evaluating mental disorders, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission should be considered.  An evaluation is assigned 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126 (1998).  

The veteran's PTSD is rated at 50 percent under the 
regulations.  After consideration of all the evidence, the 
Board concludes that the veteran meets the criteria for a 70 
percent rating under Diagnostic Code 9411 as in effect prior 
to and after November 7, 1996.  The veteran maintains that he 
experienced such PTSD symptoms as night sweats, flashbacks, 
and sleepless nights and that he replayed his military 
service over again every time he closed his eyes.  In his 
testimony, the veteran complained that his PTSD affected him 
socially and industrially.  He described flashbacks about 
Vietnam, memory loss, depression, and difficulty in falling 
asleep at night.  These symptoms were recognized by VA 
examiners in 1996 and 1998 as manifestations of PTSD and 
major depression, which has been considered as part of the 
service connected psychiatric disability.  Also, on the 1996 
VA examination, the veteran was noted to have periods of no 
energy or appetite, and he had felt down in the dumps with 
fleeting suicidal thoughts in the past.  On the 1998 VA 
examination, the veteran was noted to have become very short 
tempered, and he often felt homicidal because he had no 
patience and was irritable.  He had a ritual of locking his 
windows and a compulsion to check for cigarettes in his home.  
These symptoms are reflective of much of the criteria for a 
70 percent rating.  Also, the most recent VA examiner 
assigned a GAF score of 45-50, which is indicative of serious 
symptoms or serious impairment in social and occupational 
functioning and is consistent with severe impairment in the 
ability to obtain or retain employment.  The evidence 
consisting of sworn testimony and medical records shows that 
the veteran's PTSD more closely approximates the criteria for 
a 70 percent rating under Code 9411.

The Board also finds that the veteran does not meet the 
criteria for a 100 percent rating under Code 9411.  That is, 
there is no objective evidence of total occupational 
impairment.  Although the veteran stopped working in 1994, 
the medical records considered by the SSA clearly show that 
the veteran had numerous physical disabilities which 
prevented his gainful employment.  The 1998 VA examination 
also noted that a physical disability caused him to retire.  
Additionally, the VA examinations did not show that the 
veteran's PTSD was manifested by gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, or significant memory loss.  Instead, the most recent 
VA examination shows that the veteran had no impairment of 
thought processes or communication, delusions or 
hallucinations, or inappropriate behavior.  He maintained 
personal hygiene with good ability and was oriented times 
four.  A review of the entire record clearly shows that the 
veteran's overall symptomatology is not consistent with the 
criteria for a 100 percent disability rating under the 
regulations in effect prior to or after November 7, 1996.  



ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to regulations governing awards of monetary benefits.


REMAND

In the May 1998 remand, the Board directed the RO to afford 
the veteran a VA examination to assess the severity of his 
service connected skin disorder.  The veteran underwent a VA 
examination in November 1998, on which he reported that his 
skin disorder was worse in the summer and was painful and 
itching with scarring and fissuring at times.  The examiner 
failed to comment on whether the veteran had exfoliation, 
exudation, itching, ulceration, or crusting, or had systemic 
or nervous manifestations, as requested in the remand.  The 
examiner diagnosed the veteran with intertrigo, not active at 
the time, and with tinea pedis, mild onychomycosis.  Given 
the history provided at the time of the examination in 
November, it is clear that the condition was not at its worse 
at the time of the examination.

The Board recognizes the case of Ardison v. Brown, 6 Vet. 
App. 405, 409-10 (1994), in which the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the Board did not fulfill its duty 
to assist the veteran in the development of his claim for an 
increased rating for a skin disorder where the condition 
consisted of active and inactive stages during which the 
condition improved and the VA examination on which the Board 
based its decision occurred during an inactive stage.  The 
Board concludes that the 1998 VA examination failed to 
evaluate adequately the severity of the veteran's skin 
disorder and that a thorough and contemporaneous skin 
examination during the active phase of the disorder is 
required.

Moreover, in light of the Court's holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in a claim for an increased 
rating, the Board requests evidentiary development to ensure 
that all pertinent up-to-date clinical evidence is obtained 
regarding the veteran's skin disorder claim.  

Under the circumstances of this case, further development is 
required and the case is hereby REMANDED for the following 
action.  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated or examined him for a 
skin disorder since his November 1998 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's skin disorder since November 
1998, which have not already been 
obtained.  All records obtained should be 
associated with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in dermatology 
during the active phase of his service 
connected tinea cruris to include tinea 
pedis.  It is imperative that the claims 
folder be made available to the examiner 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical record.  Such tests as 
the examiner deems necessary should be 
performed.  The report of examination 
should provide an accurate and fully 
descriptive assessment of the veteran's 
skin disorder.  The examiner should note 
for the record whether the veteran has 
exudation or itching constant, extensive 
lesions, or marked disfigurement due to 
his service connected tinea cruris to 
include tinea pedis and, if so, the 
frequency and extent thereof.  The 
examiner should also note for the record 
whether the veteran's tinea cruris to 
include tinea pedis is manifested by 
ulceration or extensive exfoliation or 
crusting, systemic or nervous 
manifestations, or is exceptionally 
repugnant.  All clinical findings and 
opinions should be set forth in detail in 
the examination report.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

